___________

                                    No. 96-2579
                                    ___________

Calvin J. Weber,                          *
                                          *
              Appellant,                  *
                                          *
     v.                                   *   Appeal from the United States
                                          *   District Court for the
Thomas E. Reinkober, Federal              *   Eastern District of Missouri.
Official Named in His                     *
Individual Capacity,                      *       [UNPUBLISHED]
                                          *
              Appellee.                   *


                                    ___________

                     Submitted:      February 7, 1997

                           Filed:   February 26, 1997
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Calvin J. Weber, a former civilian Army engineer, appeals from the
district court's1 order dismissing his complaint under Bivens v. Six
Unknown Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), for
failure to state a claim.       Having carefully reviewed the record and the
briefs, we conclude the judgment of the district court is correct and an
extended opinion would lack precedential value.         Accordingly, we affirm the
judgment of the district court.        See 8th Cir. R. 47B.




     The Honorable Frederick R. Buckles, United States Magistrate
Judge for the Eastern District of Missouri, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-